Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 3/31/2013 ($000’s) 3/31/2013 Assets Cash and Balances Due From Depository Institutions $ 6,932,431 Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets Liabilities Deposits Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities Equity Common and Preferred Stock Surplus Undivided Profits Minority Interest in Subsidiaries Total Equity Capital Total Liabilities and Equity Capital 7
